internal_revenue_service national_office technical_advice_memorandum number release date third party contact none index uil no case mis no tam-111545-99 cc dom p si b8 district_director taxpayer’s name taxpayer’s address taxpayer identification no periods involved no conference held legend taxpayer issues who is liable for the excise_tax imposed by sec_4001 of the internal_revenue_code in the four party vehicle lease transaction described below and when is that liability incurred if taxpayer is liable for the excise_tax what is included in the tax_base conclusions in the four party vehicle lease transaction described below taxpayer is the person liable for the excise_tax imposed by sec_4001 and liability is incurred when taxpayer leases the vehicle the tax_base is the sum of the price paid_by taxpayer for the vehicle the cost of delivering the vehicle to the lessee and the cost of parts or accessories added to the vehicle by taxpayer facts taxpayer’s business is soliciting lessees of luxury passenger automobiles vehicles that are subject_to the excise_tax imposed by sec_4001 taxpayer has agreements with several finance companies funders with one exception these agreements provide that the funders will purchase taxpayer’s leases and vehicles if certain conditions are met taxpayer’s customers are not engaged in vehicle sales leasing or rental typically after a customer identifies the vehicle it wants to lease taxpayer and the customer negotiate lease payments and other terms taxpayer receives and controls nonrefundable deposits and or trade-in vehicles taxpayer uses a lease form provided by the funder the lease identifies taxpayer as the lessor and the customer as the lessee the lease specifies the lessee’s monthly lease payments the lease_term is one year or more the lease provides that the lessee agrees to the assignment of the lease to a funder either upon the signing of the lease or shortly thereafter after taxpayer and the customer agree on lease terms but before taxpayer signs a lease taxpayer presents the lease to a funder for that funder’s approval upon the funder’s approval taxpayer pays the franchised dealer dealer for the vehicle usually with a bank draft drawn on taxpayer’s bank subsequent to taxpayer’s payment for the vehicle the dealer transfers the vehicle’s open title to the funder and the lessee after taxpayer accepts delivery of the vehicle from the dealer taxpayer may install additional parts or accessories prior to delivery of the vehicle to the lessee from the time taxpayer takes possession of the vehicle from the dealer taxpayer insures the vehicle after the lessee takes possession of the vehicle the lessee is responsible for insuring the vehicle upon assignment of a lease to a funder the funder pays taxpayer a facilitator fee law and analysis issue sec_4001 imposes a tax on the first_retail_sale of any passenger_vehicle the price of which exceeds the applicable_amount the term first_retail_sale is defined in sec_4002 as the first sale for a purpose other than resale after manufacture production or importation with exceptions that are inapplicable to this memorandum sec_4002 characterizes the lease of a vehicle including any renewal or any extension of the lease or any subsequent lease of the vehicle by any person as a sale of the vehicle at retail to determine who is liable for the excise_tax imposed by sec_4001 the person that makes the first_retail_sale must be identified sec_4002 provides that the lease of a vehicle is considered a sale of the vehicle at retail therefore the person who leases a vehicle is liable for the tax taxpayer argues that it only acts as an agent for a funder however neither the agreements between taxpayer and the funders nor the leases identify taxpayer as an agent taxpayer uses its own funds to pay for a vehicle and insures the vehicle until the lessee takes possession of the vehicle paying the purchase_price and insuring the vehicle indicate that taxpayer bears the risk of loss a characteristic of ownership likewise taxpayer’s assignment of its interest in the vehicle and lease to a funder indicates that taxpayer had an ownership_interest in the vehicle and the lease that taxpayer could transfer the lease assignment does not negate taxpayer’s ownership of a vehicle at the time taxpayer signs the lease the fact that taxpayer’s name never appears on the title of the vehicle is not determinative of actual ownership at a specific time therefore taxpayer is the person in this four party transaction that buys a vehicle from a dealer and then leases the vehicle as the vehicle lessor taxpayer is the person liable for the excise_tax imposed by sec_4001 and this liability is incurred when taxpayer leases the vehicle issue sec_4002 provides that in the case of a long term lease the tax is computed on the lowest price for which the vehicle is sold by retailers in the ordinary course of trade sec_4002 provides that in determining price there shall be included any charge incident to placing the vehicle in condition ready for use charges incident to placing the vehicle in condition ready for use include preparation charges dealer add-ons and delivery charges h_r conf_rep no pincite in determining the lowest price for which a vehicle is sold by retailers in the ordinary course of trade a lessor that regularly sells similar vehicles in arms length sales is to use the comparable sales_price for the vehicle on the first date of the lease_term if the lessor does not regularly sell similar vehicles in arms length retail sales the lowest retail price is the sum of the price for which the lessor purchases the vehicle in an arm’s length transaction at retail the cost of delivering the vehicle to the lessee and the cost of additional parts or accessories installed by the lessor the district argues that the facilitator fee paid to taxpayer by the funder should be included in determining the lowest retail price of a vehicle however only taxpayer’s vehicle costs are to be included in the tax_base and the facilitator fee paid to taxpayer is not an element of the vehicle’s cost caveats a copy of this technical_advice_memorandum is to be given to the taxpayer sec_6110 provides that it may not be used or cited as precedent temporary or final regulations pertaining to one or more of the issued addressed in this memorandum have not yet been adopted therefore this memorandum will be modified or revoked by the adoption of temporary or final regulations to the extent the regulations are inconsistent with any conclusion in the memorandum see dollar_figure of revproc_99_2 1999_1_irb_73 pincite however a technical_advice_memorandum generally is not modified or revoked retroactively if the taxpayer demonstrates that the criteria in dollar_figure of revproc_99_2 are satisfied
